DOWDELL, J.
The endorsement of the name or names of the State’s witnesses upon an indictment, is not essential to its validity. There was no merit in the motion to strike the indictment on this ground, nor in the demurrer, nor .in the plea, to the indictment raising the same question.
The State’s witness Jack Reynolds testified that he with one Nathaniel Gale went to a. certain place on the property of Col. D. Hopkins in said county near Livingston, where there was the dry bed of a creek, and that there were some parties playing cards down in the “dry bed,” and other parties playing craps up on the bank. This witness was then permitted to testify against the objection of the defendant that he went to this place to see a woman. If this was error, it was wholly innocuous — no injury could result to the defendant from it, and should not operate a reversal if this were all in the case. But upon the cross-examination of this witness by the defendant he was asked, “Who played craps?” to which he replied, “Dock Parker, the defendant, and several others,” and he was then further asked upon the cross-examination, “Who played cards in said game?” which was objected to by the State, and the court refused to let the witness answer, and to which ruling the *89defendant duly excepted. In this the court was in error. The State having shown by this witness that at the same time and place there were two games being played, one at cards, and one at craps, it was just as competent upon a cross-examination of the witness to inquire into the composition of the two games, as it would be to inquire as to any other particular relating to either. The inquiry was directed to a matter introduced by the State as relevant matter, and it Avas. clearly Avithin the wide latitude alloAved upon a cross-examination to. inquire Avitli particularity into this matter, if for no other reason, for the purpose of testing the recollection and sincerity of the Avitness.
The State’s Avitness E. W. Hooks Avas permitted to testify against the objection of the defendant “that he, Avitness, had been to the place Avhere the game was said to have been played, and saw a place that had been cleared off, and looked like Avhere a game had been played.” This Avas purely hearsay evidence as to its being the place where the game Avas in fact played, and Avas therefore objectionable. The Avitness does not identify the place he went to and saAv had been cleared off, ■ as being the place Avhere the game in question Avas played. He merely states that it was a place “where it toas said the game Avas played,” or in other words, Avhere he heard some one say the game'had been played.' The.defendant’s motion to exclude this testimony should have been sustained.
For the errors pointed out, the judgment must be reversed and the cause remanded.'